McAvoy, J. (concurring).
The constitutional provision declares that for the purpose of voting no person shall be deemed to have gained or lost a residence while kept at an institution wholly or partly supported at public expense or by charity. The rule of residence set forth relates, as it shows in context, solely to persons kept (that is maintained freely or partly so) at charitable institutions. This does not preclude the acquiring, of the necessary voting residence in such institution by acts evidencing an intent to so acquire a residence there other than by mere presence, such as abandonment of former domicile whether of origin or latterly acquired; purchase of a permanent right to five at the home or institution; contribution of services or funds as a consideration for support therein for fife or some stated period. Proof of such facts here justifies a conclusion that a residence has been acquired apart from the evidence of mere internment in the institution.
The orders should be affirmed.
Finch and O’Malley, JJ., concur.
In each proceeding: Order affirmed.